Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/13/2020. In virtue of this communication, claims 1-18 and 20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-5, 8-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. et al. Pub. No.: US 2018/0332501 A1 in view of Tsai et al. et al. Pub. No.: US 2018/0324641 A1.

Claim 1
Tseng discloses a communication method (PDCP PDU duplication process in fig. 2-5), comprising: 
receiving, by a first communications device (MN 304 in fig. 3A-C & 5A-B), information about a radio bearer (RB) (par. 0096, MN 304 receives operation cells for duplication and see Table 1-6 in par. 0093 for activation bearer with operation of cell information) of a heterogeneous communications system (par. 0030, a network that includes both small cell and macro cells may be known as a heterogeneous network), wherein a duplication operation for the RB (response of configuration from duplication in 338 of fig. 3A; par. 0096, SN 308 may provide its operation or OCG for duplication to MN 304) is configured by a second communications device (SN 306 & 308 in fig. 3A-C and SN 506 & 508 in fig. 5A-B; see fig. 3B, par. 0107, SN 307 may configure the operation cells and provide mapping configuration for duplication), and the first communications device and the second communications device are comprised in a master node or a secondary node (master node MS 304 and secondary node SN 306 in fig. 3A-C & 5A-B);
generating, by the first communications device, an activation indication indicating whether to activate or deactivate the duplication operation of the RB (steps 340-350 in fig. 3A ; see activation of duplication message in Table 1-6 in par. 0093 along with MN providing a mapping configuration shown in Table 2-1 to Table 2-3 on page 8); and 
sending the activation indication to a terminal device (par. 0097 in fig. 3A in view of 220 of fig. 2, receiving an Activation of Duplication message from MN 304).
	Although Tseng does not explicitly show “wherein whether to activate or deactivate the duplication operation is determined by the first communications device”, the claim limitation is considered obvious by the following rationales.
	To consider obviousness of the claim limitation “wherein whether to activate or deactivate the duplication operation is determined by the first communications device”, claim does not specifically define what are involved in determination. If so, in step 220 in fig. 2 of Tseng, base station 204 sends out activation of duplication message to UE because the base station has already determined that activation is required. See Table 1-5 in par. 0089 and Table 1-6 in par. 0093 of Tseng. Therefore, step 220 in fig. 2 for fig. 3 & 5 of Tseng would have rendered the claim limitations obvious. To advance prosecution, further evidence is provided herein. In particular, Tsai teaches that the network indicates UE to activate UL PDCP duplication after detecting that the radio link is poor (fig. 23 and par. 0661), and a network node sends a control command to deactivate the data duplication (par. 0771 and steps 2915 in par. 0771).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify (packet data convergence protocol packet data unit duplication) PDCP PDU duplication of Tseng by providing activation and deactivation of data duplication in a wireless communication system as taught in Tsai. Such a modification would have included data duplication in a wireless communication system to configure a UE with a data duplication so that UE would have activated and deactivated the data duplication when a control command from a network node is received in order to yield high data throughput in multi-media services as suggested in par. 0004-0005 of Tsai.

Claim 2
Tseng, in view of Tsai, discloses the communication method according to claim 1, wherein the heterogeneous communications system is an E-UTRA NR dual connectivity (Tseng, PDCP PDU duplication in multi-connectivity in fig. 1,  see steps 351-353-355 in fig. 3C and dual connectivity and NR in par. 0050, and also see par. 0060 for E-UTRAN and NGC or 5GC; Tsai, UE to MgNB & SgNB in fig. 11 and UE with TRP1-2 and BS/CN in fig. 14-17), (ENDC) system (Tseng, par. 0060 & 0063), the first communications device is a distributed unit (DU) in the secondary node (Tseng, par. 0095 for a secondary node in SCG is in charge of PScell and Scells, and consider SCells for a secondary node; Tsai, TRP1 and/or TRP2 in fig. 14-17), the second communications device is a centralized unit (CU) in the secondary node (Tseng, SCG in par. 0095; Tsai, BS/CN in fig. 14-17), and the RB is an RB of a secondary cell group (SCG) (Tseng, 1st bearer 122 and 2nd bearer 124 for SCG 120 in fig. 1; therefore, the combined prior art renders the claim obvious).

Claim 3
Tseng, in view of Tsai, discloses the communication method according to claim 1, wherein the heterogeneous communications system is an NR E-UTRA dual connectivity (NEDC) system (Tseng, PDCP PDU duplication in multi-connectivity in fig. 1, see fig. 3C and dual connectivity and NR in par. 0050, and also see par. 0060 & 0063 for E-UTRAN and NGC or 5GC; Tsai, UE to MgNB & SgNB in fig. 11 and UE with TRP1-2 and BS/CN in fig. 14-17), the first communications device is a DU in the master node (Tseng, par. 0095 for a master node in MCG in fig. 2, 3 & 5 is in charge of PScell and SCell; Tsai, TRP1 and/or TRP2 in fig. 14-17), the second communications device is a CU in the master node (Tseng, MCG in par. 0095; Tsai, BS/CN in fig. 14-17), and the RB is an RB of a master cell group (MCG) (Tseng, 1st bearer 112 and 2nd bearer 114 for MCG 110 in fig. 1; and thus, the combined prior art renders the claim obvious).

Claim 4
Tseng, in view of Tsai, discloses the communication method according to claim 2, wherein the RB of the SCG comprises any one of the following: a SCG bearer (Tseng, SCG bearers 122, 124, 132, 134 in fig. 1 and Table 1-6 in par. 0093), a SCG split bearer (Tseng, split bearer 680 in fig. 6A and par. 0065 for SCG in fig. 1, Sn in fig. 3 & 5; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art), or a bearer which a Packet Data Convergence Protocol (PDCP) is terminated on the secondary node.

Claim 5
Tseng, in view of Tsai, discloses the communication method according to claim 3, wherein the RB of the MCG is one of: a MCG bearer (Tseng, SCG bearers 112 & 114 in fig. 1 and MCG index Table 2-1 - 2-3 on page 8; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art), a MCG split bearer, or a bearer which a PDCP is terminated on the master node.
Claim 8-12
	Claims 8-12 are device claims corresponding to method claims 1-5. All of the limitations in claims 8-12 are found reciting the structures for the same scopes of the respective limitations in claims 1-5. Accordingly, claims 8-12 are considered obvious by the same rationales applied in the rejection of claims 1-5 respectively set forth above. Additionally, Tseng discloses A first communications device (MN in fig. 3A-C & 5A-B, comprising: one or more processors (processor 1126 in fig. 11), a memory (memory 1128 in fig. 11), and a communications interface (a transceiver 1120 in fig. 11), wherein the memory and the communications interface are coupled to the one or more processors (fig. 11), the memory stores programming instructions for execution by the one or more processors (par. 0170-0171), the programming instructions instruct the one or more processors to perform operations (par. 0171).

Claim 13
Tseng discloses a second communications device (SN in fig. 3A-C and 5A-B), comprising: one or more processors (processor 1126 in fig. 11), a memory (memory 1128 in fig. 11), and a communications interface (a transceiver 1120 in fig. 11), wherein the memory and the communications interface are coupled to the one or more processors (fig. 11), the memory stores programming instructions for execution by the one or more processors (par. 0170-0171), the programming instructions instruct the one or more processors to perform operations (par. 0171) comprising:
	determining information about a radio bearer (RB) (par. 0096, MN 304 receives operation cells for duplication and see Table 1-6 in par. 0093 for activation bearer with operation of cell information) of a heterogeneous communications system (par. 0030, a network that includes both small cell and macro cells may be known as a heterogeneous network), wherein for which a duplication operation for the RB is configured by a first communications device (210-220 in fig. 2 and steps 340-350 in fig.3A), and the first communications device and the second communications device are comprised in a master node or a secondary node (master node MS 304 and secondary node SN 306 in fig. 3A-C & 5A-B); and 
sending the information about the RB to the first communication device (response of configuration for duplication in 334 & 338 from SN 306 & 308 to MN 304 in fig. 3A).
generating an activation indication indicating a terminal device (220 in fig. 2 could be generated as activating message in Table 1-5 in par. 0089 and Table 1-6 in par. 0093) whether to activate or deactivate the duplication operation of the RB (steps 340-350 in fig. 3A ; see activation of duplication message in Table 1-6 in par. 0093 along with MN providing a mapping configuration shown in Table 2-1 to Table 2-3 on page 8); and 
	Although Tseng does not explicitly show “the first communication device for determining whether to activate or deactivate the duplication operation of the RB”, the claim limitation is considered obvious by the following rationales.
	To consider obviousness of the claim limitation “the first communication device for determining whether to activate or deactivate the duplication operation of the RB”, claim does not specifically define what are involved in determination. If so, in step 220 in fig. 2 of Tseng, base station 204 sends out activation of duplication message to UE because the base station has already determined that activation is required. See Table 1-5 in par. 0089 and Table 1-6 in par. 0093 of Tseng. Therefore, step 220 in fig. 2 for fig. 3 & 5 of Tseng would have rendered the claim limitations obvious. To advance prosecution, further evidence is provided herein. In particular, Tsai teaches that the network indicates UE to activate UL PDCP duplication after detecting that the radio link is poor (fig. 23 and par. 0661), and a network node sends a control command to deactivate the data duplication (par. 0771 and steps 2915 in par. 0771).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify (packet data convergence protocol packet data unit duplication) PDCP PDU duplication of Tseng by providing activation and deactivation of data duplication in a wireless communication system as taught in Tsai. Such a modification would have included data duplication in a wireless communication system to configure a UE with a data duplication so that UE would have activated and deactivated the data duplication when a control command from a network node is received in order to yield high data throughput in multi-media services as suggested in par. 0004-0005 of Tsai.

Claim 16, 17 and 20
	Claims 16, 17 and 20 are device claims corresponding to method claims 2-4. All of the limitations in claims 16, 17 and 20 are found reciting the structures for the same scopes of the respective limitations in claims 2-4. Accordingly, claims 16, 17 and 20 are considered obvious by the same rationales applied in the rejection of claims 2-4 respectively set forth above. 

6.	Claims 6, 7, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Tsai and Babaei et al. et al. Pub. No.: US 2018/0368132 A1.

Claim 6
Tseng, in view of Tsai, discloses the communication method according to claim 2, further comprising: 
Sending status information of the duplication operation of the RB (Tseng, sending request for duplication operation to second communication device in fig. 3A-C & 5A-B; Tsai, par. 0522, PDCP status report), wherein the status information indicates activation or deactivation of the duplication operation of the RB (Tseng, Table 1-6 in par. 0093 for activating, and see 220 in fig. 2 for activation of duplication message before duplication process depicted in fig. 3 & 5;  Tsai, deactivating in fig. 29), and the state information causes the second communications device to determine whether to enable duplicate data packet detection (Tseng, SN 306 & 308 to determine duplication for SCG in fig. 3B-C and par. 0107; Tsai, par. 0081 MgNB makes a decision on whether or not activate packet duplication for UE, and see par. 0089).
	Although Tseng, in view of Tsai, does not explicitly show: “sending, by the first communications device, status information of the duplication operation of the RB to the second communications device”, the claim limitation is considered obvious by the following rationales.
	Initially, Tseng, in view of Tsai, discloses UE for PDCP status report (Tseng, par. 0085) and the buffer status reporting (Tsai, par. 0400, 0434). In claim interpretation, the second communication device is reasonably interpreted as SCG having PCells and SCell in fig. 1, 3 & 5 and par. 0095 of Tseng in view TRP & BS/CN in fig. 14-17 of Tsai. Accordingly, in order to meet the claim condition, the prior art shall show that a network device could report it to other network device. In fact, Tseng discloses MN and SN for communicating each other for operating cells or configuration messages in fig. 3 & 6. Therefore, one of ordinary skill in the art would have expected the same to report PDCP status report or buffer status report from MN to SN and from SN to MN in fig. 3 & 5 of Tseng. See MPEP 2143, KSR Exemplary Rationale C. This kind of evidence could be seen in Babaei. In particular, Babaei teaches UL PDPCP entity of the radio bearer for coordinating the data availability in the buffer status reports to both MCG and SCG.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify (packet data convergence protocol packet data unit duplication) PDCP PDU duplication of Tseng in view of Tsai by providing packet duplication control as taught in Babaei to obtain the claimed invention as specified in the claim. Such a modification would have included packet duplication in a multicarrier communication system to active or deactivate bearers so that physical radio transmission could be dynamically or semi-dynamically changed a modulation and coding schemed robustly based on transmission requirements and radio conditions as suggested in par. 0136 of Babaei.

Claim 7
Tseng, in view of Tsai, discloses the communication method according to claim 3, further comprising: 
Sending status information of the duplication operation of the RB (Tseng, sending request for duplication operation to second communication device in fig. 3A-C & 5A-B; Tsai, par. 0522, PDCP status report), wherein the status information indicates activation or deactivation of the duplication operation of the RB (Tseng, Table 1-6 in par. 0093 for activating, and see 220 in fig. 2 for activation of duplication message before duplication process depicted in fig. 3 & 5;  Tsai, deactivating in fig. 29), and the state information causes the second communications device to determine whether to enable duplicate data packet detection (Tseng, SN 306 & 308 to determine duplication for SCG in fig. 3B-C and par. 0107; Tsai, par. 0081 MgNB makes a decision on whether or not activate packet duplication for UE, and see par. 0089).
	Although Tseng, in view of Tsai, does not explicitly show: “sending, by the first communications device, status information of the duplication operation of the RB to the second communications device”, the claim limitation is considered obvious by the following rationales.
	Initially, Tseng, in view of Tsai, discloses UE for PDCP status report (Tseng, par. 0085) and the buffer status reporting (Tsai, par. 0400, 0434). In claim interpretation, the second communication device is reasonably interpreted as SCG having PCells and SCell in fig. 1, 3 & 5 and par. 0095 of Tseng in view TRP & BS/CN in fig. 14-17 of Tsai. Accordingly, in order to meet the claim condition, the prior art shall show that a network device could report it to other network device. In fact, Tseng discloses MN and SN for communicating each other for operating cells or configuration messages in fig. 3 & 6. Therefore, one of ordinary skill in the art would have expected the same to report PDCP status report or buffer status report from MN to SN and from SN to MN in fig. 3 & 5 of Tseng. See MPEP 2143, KSR Exemplary Rationale C. This kind of evidence could be seen in Babaei. In particular, Babaei teaches UL PDPCP entity of the radio bearer for coordinating the data availability in the buffer status reports to both MCG and SCG.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify (packet data convergence protocol packet data unit duplication) PDCP PDU duplication of Tseng in view of Tsai by providing packet duplication control as taught in Babaei to obtain the claimed invention as specified in the claim. Such a modification would have included packet duplication in a multicarrier communication system to active or deactivate bearers so that physical radio transmission could be dynamically or semi-dynamically changed a modulation and coding schemed robustly based on transmission requirements and radio conditions as suggested in par. 0136 of Babaei.

Claim 13, 14 and 18
	Claims 13, 14 and 18 are device claims corresponding to method claim 6. All of the limitations in claims 13, 14 and 18 are found reciting the structures for the same scopes of the respective limitations in claim 6. Accordingly, claims 13, 14 and 18 are considered obvious by the same rationales applied in the rejection of claim 6 respectively set forth above.




Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643